United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.S., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION FACILITY, Bismarck, ND,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-1001
Issued: October 26, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 16, 2018 appellant filed a timely appeal from a March 30, 2018 merit decision of
the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant sustained bone spurs, a possible rotator cuff condition, or
tendinitis causally related to the accepted factors of his federal employment.
FACTUAL HISTORY
On February 20, 2018 appellant, then a 58-year-old parcel post distribution machine
operator, filed an occupational disease claim (Form CA-2) alleging that he sustained bone spurs,
1

5 U.S.C. § 8101 et seq.

a possible rotator cuff problem, tendinitis, and additional disorders due to repetitive trauma. He
first became aware of his claimed conditions on November 5, 2015 and attributed them to his
federal employment on July 1, 2017. Appellant missed no time from work and performed limitedduty employment beginning February 13, 2018.
Appellant, in a February 13, 2018 statement accompanying his claim, related that he
experienced bilateral shoulder pain greater on the right side and described his work duties.
In a February 13, 2013 employing establishment temporary reassignment to light-duty
form, Dr. Robert Bruce Canham, an orthopedic surgeon, found that appellant should perform light
duty from February 13 to 28, 2018 lifting no more than five pounds.
The employing establishment, on February 22, 2018, controverted the claim as appellant
had not submitted sufficient supporting medical evidence.
By development letter dated February 27, 2018, OWCP requested that appellant submit
additional factual and medical evidence in support of his claim, including a detailed report from
his attending physician addressing the causal relationship between any diagnosed condition and
identified work factors.
Appellant submitted a March 5, 2018 statement describing the employment factors to
which he attributed his condition, including lifting, pushing, and pulling mail.
Dr. Anthony M. Tello, an internist, indicated on November 5, 2015 that he had treated
appellant on that date. He found that appellant should only work 40 hours per day “due to right
shoulder strain and supraspinatus tendinitis of the shoulder.”
By decision dated March 30, 2018, OWCP denied appellant’s occupational disease claim.
It found that the medical evidence of record was insufficient to demonstrate that he sustained a
diagnosed condition causally related to the accepted work factors, as his physician had not
provided a rationalized medical opinion establishing an employment-related injury or condition.
LEGAL PRECEDENT
An employee seeking benefits under FECA2 has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged; and that any
disability and/or specific condition for which compensation is claimed are causally related to the
employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated on a traumatic injury or an occupational disease.4

2

5 U.S.C. § 8101 et seq.

3

Tracey P. Spillane, 54 ECAB 608 (2003); Elaine Pendleton, 40 ECAB 1143 (1989).

4

See Ellen L. Noble, 55 ECAB 530 (2004).

2

To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed;5 (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence or
occurrence of the disease or condition;6 and (3) medical evidence establishing the employment
factors identified by the claimant were the proximate cause of the condition for which
compensation is claimed or, stated differently, medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the claimant.7
The medical evidence required to establish causal relationship is rationalized medical
opinion evidence. The opinion of the physician must be based on a complete factual and medical
background of the employee, must be one of reasonable medical certainty, and must be supported
by medical rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment factors identified by the employee.8
ANALYSIS
The Board finds that appellant has not met his burden of proof to establish that he sustained
bone spurs, a possible rotator cuff condition, or tendinitis causally related to the accepted factors
of his federal employment.
In a February 13, 2018 form report, Dr. Canham opined that appellant should perform light
duty from February 13 to 28, 2018. As Dr. Canham did not provide findings on examination, a
causation finding, or a medical diagnosis, his report is of limited probative value.9
On November 5, 2015 Dr. Tello diagnosed right shoulder strain and supraspinatus
tendinitis. He found that appellant should not work over 40 hours per week. Dr. Tello, however,
did not address the cause of the diagnosed conditions. Medical evidence that does not offer an
opinion regarding the cause of an employee’s condition is of no probative value on the issue of
causal relationship.10
On appeal appellant asserts that OWCP failed to consider the medical evidence from
Dr. Canham and erred in failing to accept his claim. As discussed, Dr. Canham’s report is
insufficient to support his claim. OWCP advised appellant on February 27, 2018 of the type of
evidence necessary to support his claim, including the submission of a reasoned report from his
physician explaining how any diagnosed condition was caused or aggravated by employment

5

Michael R. Shaffer, 55 ECAB 386 (2004).

6

Marlon Vera, 54 ECAB 834 (2003); Roger Williams, 52 ECAB 468 (2001).

7

Beverly A. Spencer, 55 ECAB 501 (2004).

8

See J.R., Docket No. 17-1781 (issued January 16, 2018); I.J., 59 ECAB 408 (2008).

9

See C.S., Docket No .14-0269 (issued May 12, 2014); P.A., Docket No. 10-2189 (issued June 21, 2011).

10

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

3

factors. As he did not submit such evidence, he has not met his burden of proof to establish his
claim.11
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that he sustained
bone spurs, a possible rotator cuff condition, or tendinitis causally related to the accepted factors
of his federal employment.
ORDER
IT IS HEREBY ORDERED THAT the March 30, 2018 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 26, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

11

See J.D., Docket No. 17-2016 (issued April 16, 2018).

4

